FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Because there are three different foreign priorities, none of which are in English and thus the priority is not perfected because it is impossible to tell which claims would receive specific priority dates, based on the support from the three documents all with different dates.  In response to Applicant’s statement/argument, currently the claims are being given the filing date of the PCT (11/19/14) as the effective filing date, while the certified copies have been received, it is impossible to tell which date, if any, the claims should receive, thus the foreign priority has not been ‘perfected’.  If a reference with an intermediate date was applied against the claims that Applicant believes their invention should receive an earlier date, they would be required to file English translations of the priority documents to prove the date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regard to claim 1, the amendment including “an electric leakage position determination unit for determining whether the mobile earth leaking survey apparatus is positioned over a buried route of the electric cable by comparison between the at least two magnetic signals each captured by the different magnetic field sensors and each identified by the signal detection unit”, is not described in the specification.  As Applicant pointed out in the remarks, “an electric leakage position determination unit” is shown in figure 48, but it is shown as a box and nothing in the specification describes it as “determining whether the mobile earth leaking survey apparatus is positioned over a buried route of the electric cable by comparison between the at least two magnetic signals each captured by the different magnetic field sensors and each identified by the signal detection unit”.  Applicant points to paragraph 158, but that paragraph never states “determining whether the mobile earth leaking survey apparatus is positioned over a buried route of the electric cable” nor does that paragraph nor any other 
The other new limitations of “a potential measuring unit detecting a first peak rise point of an earth potential value of an AC mains between the at least two of the plurality of electrodes along the buried route of the electric cable and detecting a second peak rise point of a survey voltage during a measuring window open time between the at least two of the plurality of electrodes; and wherein the electric leakage position determination unit configured to compare the second peak rise point with the first peak rise point and determine the location of the earth leaking point where the first peak rise point and the second peak rise point are coincided” are not described in the 
Claims 2-5, further limit claim 1, and, therefore, fall under the same rejection as described above with respect to claim 1.
If Applicant believes that the specification provides support for this amendment, the Examiner is happy to discuss this over the phone as it may be easier for Applicant to explain their position.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“a potential measuring unit detecting a first peak rise point of an earth potential value of an AC mains between the at least two of the plurality of electrodes along the buried route of the electric cable and detecting a second peak rise point of a survey voltage during a measuring window open time between the at least two of the plurality of electrodes; and wherein the electric leakage position determination unit configured to compare the second peak rise point with the first peak rise point and determine the location of the earth leaking point where the first peak rise point and the second peak rise point are coincided”.  This means that the potential measuring unit detects these points as “voltage values” as it is a ‘potential measuring unit’ (as the claim is not specific, but the potential measuring unit would be measuring potential).  Then the comparison is done by the electric leakage position determination unit of the two points to determine the location when the first peak rise point and the second peak rise point are coincided (meaning they have the same location).  But as the claim stands now, it is unclear because it is comparing the values of the peak rise points rather than the location of the peak rise points.
It is recommended the claim read:
“a potential measuring unit detecting a first peak rise point location of an earth potential value of an AC mains between the at least two of the plurality of electrodes along the buried route of the electric cable and detecting a second peak rise point location of a survey voltage during a measuring window open time between the at least two of the plurality of electrodes; and wherein the electric leakage position determination unit configured to compare the second peak rise point location with the location and determine the location of the earth leaking point where the first peak rise point and the second peak rise point locations are coincided”
Though there is nothing in the specification that describes the “potential measuring unit” being able to identify peak locations and thus even if this limitation was made clear, it would likely still be new matter as described in the 35 USC 112 first paragraph rejection above.
Claims 2-5, further limit claim 1, and, therefore, fall under the same rejection as described above with respect to claim 1.

Response to Arguments
Applicants arguments filed on April 12, 2021 with respect to the previous 35 USC 112 first paragraph rejection do not overcome the rejection and are unclear.  As described in the new rejection above, the amendment changing “a route tracing unit” to “an electric leakage position determination unit” did not correct the problem of this unit not having the support in the specification for determining whether the mobile earth leaking survey apparatus is positioned over a buried route of the electric cable by comparison between the at least two magnetic signals each captured by the different magnetic field sensors and each identified by the signal detection unit.  Applicant argues that figure 47 and paragraph 158 describe this, but while the figure does show a box being “an electric leakage position determination unit” it does not provide any other support and this structure is never explained in the specification – paragraph 158 does not mention this unit nor the comparison this unit is claimed to perform as described in the rejection above.

As to the prior art, the Examiner agrees that the prior art does not teach or render obvious an electric leakage position determination unit for determining whether the mobile earth leaking survey apparatus is positioned over a buried route of the electric cable by comparison between the at least two magnetic signals each captured by the different magnetic field sensors and each identified by the signal detection unit; a potential measuring unit detecting a first peak rise point location of an earth potential value of an AC mains between the at least two of the plurality of electrodes along the buried route of the electric cable and detecting a second peak rise point location of a survey voltage during a measuring window open time between the at least two of the plurality of electrodes; and wherein the electric leakage position determination unit configured to compare the second peak rise point location with the first peak rise point location and determine the location of the earth leaking point where the first peak rise point and the second peak rise point locations are coincided in the combination as claimed.  If Applicant could prove support is found in the original disclosure   
Without responding to nor conceding each of Applicant’s points in the arguments at this time, the main point of the prior art not teaching the combination of the amended limitations is agreed with if those limitations were not considered new matter as described in the 35 USC 112 first paragraph rejection.  If Applicant believes that the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896